DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Specification title does not match the application’s title, as the Specification section is titled "Knotting Assembly for Surgical Suture Line".  Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Abstract:
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because:
Abstract length exceeds 150-word limit
Abstract includes a table of the referenced numbers, and it is not necessarily needed to be included in the Abstract
“A suture line is looped surround the loop section…” – wording appears unclear, suggest using “around” instead of “surround”
“While the inner section is pulled, the second loop is closed to hold the at least one second suture…” – wording seems awkward/incorrect, would be clear if the bolded and underlined “the” was removed

Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in Claim 6 where it recites that "a partial of the suture material is mounted on the outer tube" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Applicant is advised that should Claim 4 be found allowable, Claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 7, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the cross-sectional view " in line 1 of Claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the folded segment" in line 2 of Claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, 7, and 8 recites the limitation "the polygonal shape" in line 1 of Claim 3, line 1 of Claim 7, and line 1 of Claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "...suture filament are compressed between 3% to 30% when forming the surgical knot" in line 2 of Claim 5.  specifically targeting the percentage range, as there is a lack of clarity of what that is indicating. For example, is the claim limitation referring to the overall diameter being compressed between 3% to 30% or is each individual suture being compressed between 3% to 30%?
Claim 7 recites the “closest packing polygon” in line 2 of Claim 7. It is unclear what is meant by the limitation “closest packing polygon” as it is not a term of the industry and there is no definition or explanation provided. The specification states that the polygon shaped cross section “could be a closest packing polygon for seeking a certain degree of tightness”. However, the degree of tightness is not defined as such one cannot ascertain the metes and bounds of the limitation “closest packing polygon”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkhart, US Patent No. 5746752.
Regarding Claim 1, Burkhart discloses that a surgical knot assembly for tying a surgical knot, comprising: an outer tube (8, figure 12); an inner tube (4) slidably interconnected (see figures 11 and 12 on the sliding mechanism) within the outer tube and having a distal end protruding from the outer tube as a neck (portion of 8 extending from 4, see figure 12 below);

    PNG
    media_image1.png
    402
    560
    media_image1.png
    Greyscale


and a strand of suture material (30) having a first portion of a length configured releasably engaged to the neck being a pre-tied knot (half hitch loop; column 1, lines 51-64 and see figure 12 above)

and having a second portion of a length extending from a cavity at the distal end of the inner tube, thereby forming a loop between the distal end of the inner tube and the neck to receive at least a strand of suture filament therein (see figure 10 below),

    PNG
    media_image2.png
    177
    494
    media_image2.png
    Greyscale


wherein size of the loop is variable by manoeuvring the suture material (see figure 10 above and figure 11 below and column 4, lines 57-65) and closing the loop as the neck retracts back into the outer tube (see figure 11, as the loop is closed and neck retracts back and column 4, lines 62-65), allowing the loop, the pre-tied knot and the suture filament to be fastened together forming a surgical knot held at the cavity (see figure 11 below and column 4, lines 62-65).

    PNG
    media_image3.png
    171
    525
    media_image3.png
    Greyscale


Regarding Claim 7, Burkhart discloses that the surgical knot assembly according to claim 5, wherein the polygonal shape of the cross-sectional view at the cavity is a closest packing polygon. (see figure 11, and column 4, lines 62-65 - Burkhart teaches that the knot achieves a closest packing polygon when pulled to the same degree of tightness as the knot, therefore, the cross section would appear as such as there would be multiple suture strands found within the cross section of the knot)

Regarding Claim 8, Burkhart discloses that the surgical knot assembly according to claim 5, wherein the polygonal shape of the cross-sectional view comprises at least a side with a curved edge abutting the cavity of the inner tube (Figure 11 - the strand of suture forming the knot has a circular cross section, therefore, the knot necessarily has a curved edge that abuts the cavity when the knot is pulled against the cavity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, 5, 6, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burkhart (US Patent No. 5746752) in view of Kogasaka (US Patent No. 5643293).
As per Claim 2: 
	Burkhart discloses all of the elements disclosed in Claim 1 in which Claim 2 depends upon but does not disclose the surgical knot assembly according to claim 1, wherein the the cross-sectional view of the surgical knot is pentagonally shaped at the cavity. However, Kogasaka, in the same field of endeavor does disclose how a pentagonally shaped cross section is achieved via a triple knot assembly made with the surgical material (see figure 5B below) in order to form a secured and fastened knot. It is apparent that taking the cross section of a knot system that contains an additional knot than the primary reference, would yield at least six components, therefore, satisfying the pentagonal criteria at the cavity.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Burkhart to have the cross-sectional view of the surgical knot is pentagonally shaped at the cavity as taught by Kogasaka, for the purpose of having the additional knot create a more secure knot that prevents the overall knot from loosening or accidentally untying itself.        

    PNG
    media_image4.png
    347
    302
    media_image4.png
    Greyscale

As per Claim 3: 
	Burkhart discloses all of the elements disclosed in Claim 1 in which Claim 3 depends upon, but does not disclose the knotting assembly as claimed in claim 1, wherein the polygonal shape of the cross section of the folded segment is a hexagon. However, Kogasaka, in the same field of endeavor does disclose how the polygonal shape of the cross section of the folded segment is a hexagon is achieved via a triple knot assembly made with the surgical material (see figure 5B below) in order to form a secured and fastened knot. It is apparent that taking the cross section of a knot system that contains an additional knot than the primary reference, would yield a cross section view consisting of at least six components, therefore, satisfying the hexagonal criteria of the folded segment.
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Burkhart to have the polygonal shape of the cross section of the folded segment is a hexagon as taught by Kogasaka, for the purpose of having the additional knot create a more secure knot that prevents the overall knot from loosening or accidentally untying itself.        

            

    PNG
    media_image5.png
    365
    317
    media_image5.png
    Greyscale

As per Claims 4 and 9:
	Burkhart discloses all of the elements disclosed in Claim 1 in which Claims 4 and 9 depend upon but does not disclose the surgical knot assembly according to claim 1, wherein the pre-tied knot is whirled around the inner tube at least twice and the suture filament intertwined with the loop at least twice when forming the surgical knot. However, Kogasaka, in the same field of endeavor does disclose whirling the suture around the tube more than once (see figure 4C below) and the suture filament being intertwined with the loop as least twice (see figures 5A and 5B below, where suture is passed through the first to third loops and then suture forms a triple knot) in order to form the surgical knot. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Burkhart to have the pre-tied knot whirled around the inner tube at least twice and the suture filament intertwined with the loop at least twice when forming the surgical knot as taught by Kogasaka, for the purpose of having the additional knot create a more secure knot that prevents the overall knot from loosening or accidentally untying itself.        

    PNG
    media_image6.png
    205
    463
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    344
    573
    media_image7.png
    Greyscale

As per Claim 5:
Modified Burkhart discloses all of the elements disclosed in Claim 4 in which Claim 5 depends upon but does not disclose the surgical knot assembly according to claim 4, wherein the suture material and the suture filament are compressed between 3% to 30% when forming the surgical knot. However, it is apparent in figure 5b below, that the suture filament will necessarily compress upon tightening of the knot and that the amount of compression is a direct result of the amount of knot tightening. Further, it is known that an optimal tightness is desired in order that the knot hold the suture filament securely in place. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the tightness of the knot of Burkhart in view of Kogasaka such that the compression of the suture filament is between 3%-30%  as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

    PNG
    media_image5.png
    365
    317
    media_image5.png
    Greyscale

As per Claim 6:
Burkhart discloses all of the elements disclosed in Claim 4 in which Claim 6 depends upon but does not disclose the surgical knot assembly according to claim 4, wherein a partial of the suture material is mounted on the outer tube. However, Kogasaka, in the same field of endeavor does disclose a portion of the suture material being mounted on the tube in order to allow the suture material to adhere to the outer tube (see figure 2 below). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Burkhart to have a partial of the suture material is mounted on the outer tube as taught by Kogasaka, for the purpose of providing for a system that is able to connect the suture material in between the tubes and allow for a fastened knot. With the modification of this teaching, the suture material is able to feed through from the inner tube to a slit positioned within the outer tube and further be able to attach itself to the outer tube as disclosed within the application.    

    PNG
    media_image8.png
    334
    368
    media_image8.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONIKA ALAM whose telephone number is (571)272-5408. The examiner can normally be reached M-F, 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONIKA ALAM/Examiner, Art Unit 4165                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771